PER CURIAM.
The notice of appeal herein recites only that the appeal is from the judgment in this action which was entered after an inquest.upon the default of the defendant. The appellant’s attorney claims, and the return shows, that the defendant made a motion to open his default, and the motion was denied, and an order entered denying the same; but the notice of appeal makes.no mention of the order. We have, however, examined the record, and there'is nothing shown upon the affidavits. used upon the motion which would constitute a sufficient excuse for the defendant’s failure to appear, and the order denying the motion to open bis default was properly granted. Appeal dismissed, with $10 costs."